The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to Applicants’ amendments/remarks received April 1, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 6-10 are withdrawn.  Claims 1-5 are under consideration.

Priority:  This application is a 371 of PCT/JP2017/039734, filed November 2, 2017, which claims priority to JP 2016-215102, filed November 2, 2016.  A certified copy of the foreign priority document has been filed in the instant application on April 30, 2019, and is not in the English language.

Objections and Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1-5, do not recite something significantly different than a judicial exception.  The rationale for this determination is explained below:
Claim 1 and its dependent claims (2-5) are directed to a naturally occurring correlation between a subject at risk of Alzheimer’s disease and levels of glycoalbumin and hemoglobin A1c, i.e. a glycoalbumin/hemoglobin A1c ratio.  Therefore, the claim is directed to a process, which is one of the statutory categories of invention (step 1:  YES).  The claim recites comparing a ratio in the amount of glycoalbumin to the amount of A1c with a cut-off value of at least 2.6 to determine whether the subject is at risk of Alzheimer’s disease.  Claim 1 recites a correlation or relationship between levels of glycoalbumin and hemoglobin A1c in a subject’s blood and a subject developing or at risk of Alzheimer’s disease.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012).  Additionally, the steps (comparing and to determine) in claim 1 and claim 2 (comparing) could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).  See University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989).  Therefore, the claim is directed to at least one exception (step 2A: YES), which may be termed a law of nature, an abstract idea, or both.
Next, the claim is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Claim 1 recites the additional step of measuring glycoalbumin and hemoglobin A1c in a blood sample obtained from a subject performed with a kit comprising a reagent for measuring glycoalbumin and a kit comprising a reagent for measuring hemoglobin A1c.  Claim 2 recites the additional steps of measuring glycoalbumin and hemoglobin A1c in the blood sample from the subject, using the measured values to calculate the glycoalbumin/hemoglobin A1c ratio, and comparing the ratios.  All of the steps integrate or relate to the correlation.  All of the steps integrate or relate to the correlation.  The combination of steps recited in the claim 1 and/or claim 2 taken as a whole, including the steps of measuring glycoalbumin and hemoglobin A1c and calculating the glycoalbumin/hemoglobin A1c ratio are well understood steps that are routinely conducted to analyze a sample and make direct use of the correlation.  The steps are recited at a high level of generality and do not require substantially more than simply obtaining a blood sample to investigate and determine whether the level of analytes are altered in the sample.    
Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.  Additionally, measuring glycoalbumin and hemoglobin A1c in a blood sample to calculate the glycoalbumin/hemoglobin A1c ratio was routine and conventional.  See at least Kinoshita et al. (IDS 07.31.19) and Zhong et al. (IDS 07.31.19), which disclose measuring and/or calculating a glycoalbumin/hemoglobin A1c ratio in a blood sample from a subject.  Measuring whether the glycoalbumin and hemoglobin A1c are present in the blood sample merely instructs a scientist to use any detection technique with any generic kit or reagent.  See also Kinoshita et al. and Zhong et al., which disclose reagents for measuring glycoalbumin and hemoglobin A1 in a blood sample from a subject.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting or measuring an analyte or protein in a blood sample.  Therefore, when the claim is considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself since a subject having a risk of Alzheimer’s disease or affected by development of Alzheimer’s disease would have an altered level of an analyte of interest, i.e. an increased glycoalbumin/hemoglobin A1c ratio.  Thus, the claim as a whole does not amount to significantly more than the exception itself (step 2B: NO).  The claim is not eligible.
Claims 2-5 are included in this rejection because they are dependent on claim 1, and do not recite additional elements that amount to significantly more than the judicial exception, i.e., the naturally occurring correlation between the glycoalbumin/hemoglobin A1c ratio and Alzheimer’s disease.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that claim 1 has been amended to include a “measuring” step and a “comparing” step that adds additional features that amount to more than the judicial exception.  The measuring step is performed with a kit comprising a reagent for measuring glycoalbumin and a kit comprising a reagent for measuring hemoglobin A1c.
Applicants’ remarks are not persuasive.  As noted in the 101 rejection above, claim 1 recites comparing a ratio in the amount of glycoalbumin to the amount of A1c with a cut-off value of at least 2.6 to determine whether the subject is at risk of Alzheimer’s disease.  Therefore, claim 1 recites a correlation or relationship between levels of glycoalbumin and hemoglobin A1c in a subject’s blood and a subject developing or at risk of Alzheimer’s disease.
This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.
The steps (comparing and to determine) in claim 1 and claim 2 (comparing) could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).  See University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989).
While claim 1 has been amended to recite the additional step(s) of measuring glycoalbumin and hemoglobin A1c in a blood sample obtained from a subject performed with a kit comprising a reagent for measuring glycoalbumin and a kit comprising a reagent for measuring hemoglobin A1c, it is recited at a high level of generality that it merely tells a scientist to use any generic kit or reagent.  Measuring glycoalbumin and hemoglobin A1c in a blood sample to calculate the glycoalbumin/hemoglobin A1c ratio was routine and conventional.  See at least Kinoshita et al. and Zhong et al., which disclose reagents for measuring glycoalbumin and hemoglobin A1 in a blood sample from a subject.  
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting or measuring an analyte or protein in a blood sample.
Thus, the claim as a whole does not amount to significantly more than the exception itself.  The claim is not eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (2014 Aging & Mental Health:  5 pages; IDS 07.31.19, previously cited) in view of Boyle et al. (2006 Neurology 67(3):  441-445).  Zhong et al. disclose GA (glycated albumin) and GA/HbA1c ratio > 2.53 showed lower MMSE (Mini-Mental State Examination) and MoCA (Montreal Cognitive Assessment) scores (p. 1).  Zhong et al. disclose that there is a significant reduction in MMSE and MoCA scores in subjects with higher GA/HbA1c ratio compared to those subjects with lower GA/HbA1c ratio (p. 4).  Zhong et al. disclose that even in the absence of type 2 diabetes, GA/HbA1c ratio levels exert a negative influence on cognition and may be a better predicator of cognitive impairment in the older population compared to HbA1c in nondiabetic older populations (p. 1, 4).  Zhong et al. disclose measuring HbA1c by liquid chromatography and GA level by immunoassay (p. 2); therefore, Zhong et al. can be deemed to disclose a kit/reagent for measuring glycoalbumin and a kit/reagent for measuring hemoglobin A1c.
Boyle et al. disclose mild cognitive impairment is associated with a greater increased risk of incident Alzheimer disease and a more rapid rate of decline in cognitive function (p. 441).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising measuring glycoalbumin and hemoglobin A1c in a blood sample obtained from a subject, wherein the measuring is performed with a kit/reagent for measuring glycoalbumin and a kit/reagent for measuring HbA1c; and comparing a glycoalbumin/hemoglobin A1c ratio with a value of at least 2.6 to determine whether the subject is at risk of developing Alzheimer’s disease (instant claims 1-3).  Zhong et al. disclose that GA/HbA1c ratio levels exert a negative influence on cognition and may be a better predicator of cognitive impairment in the older population compared to HbA1c in nondiabetic older populations.  Boyle et al. disclose mild cognitive impairment is associated with a greater increased risk of incident Alzheimer disease and a more rapid rate of decline in cognitive function.  Therefore, one of ordinary skill would have reasonable motivation to measure the GA/HbA1c ratio in a blood sample obtained from a subject to determine whether the subject is at risk of Alzheimer disease because it is disclosed that the GA/HbA1c ratio may be a better predicator of cognitive impairment compared to HbA1c, and that mild cognitive impairment is associated with a greater increased risk of incident Alzheimer disease and a more rapid rate of decline in cognitive function.
Regarding instant claims 4-5, it would have been obvious to measure the GA/HbA1c ratio in patients who do not yet have mild cognitive impairment and/or vascular dementia in order to determine whether said patients are at risk of Alzheimer’s disease. 

Reply:  In view of Applicants’ amendments/remarks, the previous 103 rejections have been withdrawn.  However, the claims remain unpatentable under 103 over Zhong et al. and newly cited Boyle et al. for the reasons noted above.
As noted above, Zhong et al. disclose that a higher GA/HbA1c ratio is significantly associated with cognitive impairment (i.e. > 2.53) and that GA/HbA1c ratio levels may be a better predicator of cognitive impairment in the older population.
It is expressly disclosed in Boyle et al. that mild cognitive impairment is associated with a greater increased risk of incident Alzheimer disease and a more rapid rate of decline in cognitive function.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising measuring glycoalbumin and hemoglobin A1c in a blood sample obtained from a subject, wherein the measuring is performed with a kit/reagent for measuring glycoalbumin and a kit/reagent for measuring HbA1c; and comparing a glycoalbumin/hemoglobin A1c ratio with a value of at least 2.6 to determine whether the subject is at risk of developing Alzheimer’s disease.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656